USDC SDNY
DOCUMENT ELECTRONICALLY

 

 

FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: fo 20“
SOUTHERN DISTRICT OF NEW YORK
x
LOVATI et al., ;
Plaintiffs, :
ow : Index No. 1:19-cv-04793
THE BOLIVARIAN REPUBLIC OF :
.. VENEZUELA, :
Defendant. :
x
LOVATI et al., :
Plaintiffs, :
v. : «Index No. 1:19-cv-04796
THE BOLIVARIAN REPUBLIC OF :
VENEZUELA,
Defendant. :
x

 

ee ORDER TO PERMIT ALTERNATE SERVICE

WHEREAS, the Fiscal Agency Agreements between the parties permit service of process
on Defendant’s Consul General in New York and the Consul General has been recalled to
Venezuela; and

WHEREAS, the Fiscal Agency Agreements between the parties permit alternate service
on any official at defendant’s Consulate in New York and the Consulate has been closed; and

WHEREAS, the Fiscal Agency Agreements between the parties require the Defendant to
maintain at all times an agent in New York to acts as its New York Process Agent and it appears
that it has not done so; and

WHEREAS, the plaintiffs in the above-captioned cases have requested leave for alternate
service of process on the Defendant's Embassy to the United Nations in New York and/or its

Embassy to the United States in Washington, D.C,

DM2\10024329, |

 
It is HEREBY ORDERED that the requested leave to alternately serve process on the

Defendant’s Embassy to the United Nations in New York and/or its Embassy to the United

7 (wg

Honorable Andrew L. Carter, Jy.
United States District Judge

States in Washington, D.C. is GRAN”

 

June //, 2019

DM2\1 6024329, 1

ee

 
